Citation Nr: 0803427	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  06-27 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim for service connection for 
a seizure disorder.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
February 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which declined to reopen the previously 
denied claim for service connection for a seizure disorder.

In a subsequent September 2006 statement of the case, the RO 
apparently determined that new and material evidence had been 
submitted and reopened the claim.  It then denied the claim 
on the merits.

Notwithstanding, before considering a previously adjudicated 
claim, the Board must determine that new and material 
evidence was presented or secured for claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Hence, the issues are 
as characterized on the first page of this decision.

The veteran testified before the undersigned Veterans Law 
Judge in December 2007.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  A September 1979 rating decision denied service 
connection for a seizure disorder.  The appellant not appeal 
this decision and it is now final.

2.  Evidence received since the September 1979 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim, i.e., aggravation of a pre-existing 
seizure disorder, and raises a reasonable possibility of 
substantiating the claim.

3.  The medical evidence shows that a seizure disorder, which 
pre-existed his entry to active service, was aggravated by 
active service.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1979 rating 
decision is new and material and the claim for service 
connection for a seizure disorder is reopened. 38 U.S.C.A. § 
5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156 (2007).

2.  A seizure disorder was aggravated by active service. 38 
U.S.C.A. §§ 1110, 1131, 1154, 5102, 5103 and 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  New and Material

In a September 1979 rating decision, the RO denied service 
connection for a seizure disorder.  The rationale given for 
the decision was that, as the veteran reported during service 
a history prior to service of blackouts in which he chewed 
his tongue the medical evidence did not support a finding 
that idiopathic epilepsy, diagnosed less than two months 
following his discharge from active service originated in or 
was aggravated by the veteran's short period of active 
service.

The RO provided notice of this decision to the appellant in 
October 1979.  The appellant did not appeal this denial. It 
therefore became final.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered. Id. However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted. 38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decisionmakers. "Material" 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 38 
C.F.R. § 3.156(a). New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. Id. When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed. Justus v. Principi, 3 
Vet. App. 510 (1992).

Evidence received since the September 1979 rating decision 
includes private medical evidence demonstrating treatment for 
an undiagnosed condition involving tongue chewing at night 
that was suspected to be a seizure but which was apparently 
found to resolve without further treatment approximately four 
years prior to the veteran's entrance into active service.  
In addition, VA treatment records reflect continuing 
treatment for a condition diagnosed as a seizure disorder and 
epilepsy, including with prescribed medication.  

This evidence is new in that it was not previously of record.  
In addition, it presents the presence of a suspected seizure 
disorder prior to service that was not considered to have 
been permanent or to have required prescribed medication for 
at least four years prior to the veteran's active service.  
Thus, the medical evidence presents a reasonable possibility 
that the veteran's currently manifested seizure disorder, to 
include epilepsy, is the result of aggravation of the pre-
existing suspected seizure disorder.  It is therefore 
material.  Accordingly, reopening the previously denied claim 
for service connection for a seizure disorder is warranted.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

In general, the veteran is presumed to have been sound upon 
entry to active service where no preexisting condition is 
noted upon entry into service. See 38 U.S.C.A. §§ 1111, 1137. 
The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and was 
not aggravated by service. See Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003). The 
government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability was due to the natural 
progress of the preexisting condition. See 38 U.S.C.A. § 
1153; Wagner, supra. If this burden is met, then the veteran 
is not entitled to service-connected benefits. 

However, if the government fails to rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service. Id. This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded. See 38 
C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but may bring a 
claim for service-connected aggravation of that disorder. See 
38 U.S.C.A. § 1153; Wagner, supra. In that case, 38 U.S.C.A. 
§ 1153 applies and the burden falls on the veteran to 
establish aggravation. See Jensen v. Brown, 19 F.3d 1413, 
1417 (Fed. Cir. 1994). If the presumption of aggravation 
under 38 U.S.C.A. § 1153 arises, the burden shifts to the 
government to show a lack of aggravation by establishing that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153; see also Jensen, supra; 38 
C.F.R. § 3.306.

Here, the veteran's report of medical examination at entrance 
shows no findings of any neurological defects, abnormalities, 
or other findings.  He specifically responded in the negative 
to a questionnaire asking if he had previously had epilepsy.  
Thereafter, service medical records show the veteran was seen 
with complaints of blackouts of 18 months in duration.  He 
reported chewing his tongue during these episodes.  Further 
studies by neurology found the veteran to be unclear as to an 
actual diagnosis of epilepsy.  The provisional diagnosis was 
rule out seizure disorder, and an electroencephalogram (EEG) 
was requested.  There is no record of the results.  The final 
notation is of questionable seizure disorder.  The veteran 
was discharged approximately three months later.  The service 
medical records show no further treatment for this condition.  
A report of medication examination on discharge from active 
service is not of record.

In support of his current claim, the veteran submitted 
private medical evidence showing treatment for what was 
suspected to be a seizure disorder four years prior to his 
entrance into active service.  These records show that the 
veteran reported in March 1974 that he had woken up having 
chewed his tongue at night.  The physician noted that the 
veteran had no history of convulsions or epilepsy, but his 
mother was being followed for a seizure disorder.  The 
impression was of rule out epilepsy and rule out 
hypoglycemia.  The veteran underwent several neurological 
consultations and an EEG.  The EEG was reported to show 
probable mild abnormality due to occasional bisynchronous 
short waves, which the physician observed was compatible with 
paroxysmal tendencies.  Suspected seizure disorder was noted.  
Additional neurological consult resulted in a diagnosis of 
rule out seizure disorder.  Phenobarbital was prescribed and 
then discontinued and apparently re-prescribed.  In May 1974, 
he was noted to have no further problems.  Further consult 
was scheduled in June 1974.  The records continue through 
July 1974 and show further treatment for or definitive 
diagnosis of this condition.

The veteran has presented lay statements from his friends and 
family attesting to their observations that the veteran did 
not present with symptoms of a seizure disorder prior to his 
active service.  Unfortunately, the record does not reflect 
that these witnesses are medical professionals, with the 
expertise required to proffer a medical opinion as to the 
precise nature of the veteran's condition prior to his 
entrance into active service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).

While no seizure disorder or epilepsy was definitively 
diagnosed, the medical evidence prior to the veteran's 
entrance into active service clearly shows the veteran was 
treated for a condition with a medication prescribed to 
control seizures and that involved tongue chewing.  As the 
competent medical evidence shows that a suspected seizure 
disorder manifested by tongue chewing existed prior to his 
entrance into service, the evidence of record constitutes 
clear and unmistakable evidence that the condition preexisted 
service.  Doran v. Brown, 6 Vet. App. 283, 286 (1994). Thus, 
the presumption of soundness is rebutted. The question now 
turns to whether a seizure disorder was aggravated beyond the 
normal progression during service.

Service medical records reflect that the veteran reported 
taking no medications at his entrance to active service.  The 
records further show the veteran was treated in service for a 
condition suspected to be a seizure disorder and manifested, 
at least in part, by tongue chewing.  Neurological consult 
and ECG were conducted, with no apparent conclusive results.  
However, a report of VA treatment dated in April 1979-less 
than two months after the veteran's discharge from active 
service-shows the veteran was hospitalized after having 
several seizures.  The veteran reported a history of a total 
of four gran mal nocturnal seizures while on active duty, and 
a fifth seizure after discharge, which was witnessed by a 
night guard.  The veteran was diagnosed with idiopathic 
epilepsy and diphenylhydantoin was prescribed, which was 
found to be therapeutic.  The physician advised the veteran 
to avoid driving and heights.

The medical records show the veteran entered into active 
service with a history of treatment for a suspected seizure 
disorder, but no definitive diagnosis of a epilepsy or a 
seizure disorder.  Medical records do not show he had had any 
seizures for several years prior to service or that he was 
any prescribed medication at the time of his entry into 
active service.  During active service he experienced several 
seizures.  Less than two months after his discharge from 
active service, he experienced another seizure, was diagnosed 
definitively to have idiopathic epilepsy, was advised not to 
drive, and was prescribed daily medication to control his 
seizures.  

Moreover, the veteran and his witnesses have averred that 
they have observed the veteran to exhibit symptoms of a 
seizure disorder immediately following his discharge from 
active service to the present.  Their statements and the 
statements of the veteran, viewed in context of the entire 
record, are sufficient to demonstrate continuity of 
symptomatology, within the meaning of 38 C.F.R. § 3.303(b); 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  VA treatment 
records show a current diagnosis of a seizure disorder 
requiring prescribed medication.

The medical evidence demonstrates that the pre-existing a 
seizure disorder was aggravated by active service.  

There are no findings or medical opinions against a finding 
that the veteran's preexisting seizure disorder was 
aggravated by active service.

The standard, "clear and unmistakable evidence," imposes a 
very high burden on VA to overcome. In the absence of medical 
evidence that the increase in disability represented a 
natural progression of the disease, and given evidence that 
the underlying condition permanently worsened as documented 
by VA treatment records shortly after discharge from service, 
showing not only a confirmed diagnosis of epilepsy but that 
daily prescribed medication was (and is now) required to 
control the seizures, the presumption of aggravation of the 
preexisting disorder is not rebutted by clear and 
unmistakable evidence. See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.306; VAOPGCPREC 3-03; Wagner, supra.

Service connection for a seizure disorder based on 
aggravation is warranted.


ORDER

New and material evidence has been presented to reopen the 
previously denied claim for service connection for a seizure 
disorder.

Service connection for a seizure disorder is granted.







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


